CIV. R. 53:
  Civ.R. 53(E) (3) requires the objecting party to file  written objections and that the objections be specific. A general written objection is insufficient under the rule.  Usually, the objecting party will not be allowed to assign as error in an appeal any matter raised by the general objection.  The defect is waived, however, when the non- objecting party fails to protest the general form of the written objections and specific objections are argued at a hearing and decided by the court.
DOMESTIC RELATIONS/CHILD SUPPORT:
  The trial court did not abuse its discretion in employing a three-year average to determine the father's income for child support purposes. The father worked as a union plumber and his income fluctuated from year to year.
  In a shared parenting arrangement, R.C.  3113.215(B)(6)(a) requires the court to order the parties to pay child support in accordance with the figures on line 24 of the child support worksheet, unless it would be unjust, inappropriate, or not in the best interests of the children to do so.  The automatic credit provisions in R.C. 3113.215(C) do not apply to shared parenting plans.  Pauly v. Pauly (1997), 80 Ohio St.3d 386, impliedly overruling Beard v. Beard (Apr. 7, 1997), Portage App. No. 96-P-0011, unreported. Therefore, both parents are liable for the amount of child support as calculated on line 24 of the worksheet. It would be inappropriate for the court to order both parents to pay such amounts.  Therefore, the trial court must off set the parties' respective obligations and order the parent who owes more to pay the net difference. After the court has off set the respective obligations, it may then decide whether to deviate from the net amount by granting the obligor parent a credit under R.C. 3113.215(B)(6)(i) for the amount of time the child(ren) resides (reside) with the obligor parent. The credit is then to be applied to the obligor parent's net obligation.  Where the trial court has decided to grant a credit but fails to follow this formula, the appellate court will remand the case with instructions to recalculate the obligor parent's net child support obligation less the amount of the credit.